


GRAPHIC [g274030.jpg]

Exhibit 10.17

Noveon Sales Holland B.V.
Oosterhorn 4
NL-9936
HD Farmsum
The Netherlands
Tel.: +31 596 648700
Fax.: +31 596 648790
HR Groningen: 27093978
BTW: NL 809 46 44 69 B01

January 1, 2003

EMPLOYMENT CONTRACT

THE UNDERSIGNED:

(1)Noveon Sales Holland B.V. (the "Company"), whose registered office is in
Farmsum (Oosterhorn 4), and an indirect subsidiary of Noveon, Inc (the "Parent
Company") for these presents lawfully represented by P. Poty, and

(2) K. Verhaar ("Mr. Verhaar"), born on August 28, 1953 and residing at Ter
Wadding 45b (2253 LZ) Voorschoten.

WHEREAS:

(A)The Parent Company intends to enter into an employment contract with
Mr. Verhaar in the United States in the course of 2003;

(B)Due to circumstances beyond control of parties, the exact date of
commencement of employment in the United States is uncertain;

(c)Parties have agreed that employment by the Parent Company in the United
States commences in any event as per January 1, 2004;

(D)Parties have further agreed that prior to (and until) the commencement of
aforementioned employment in the United States, Mr. Verhaar shall be employed by
the Company in the Netherlands;

(E)Notwithstanding the aforementioned, the employment contract between
Mr. Verhaar and the Company shall end as per the commencement of employment by
the Parent Company in the United States.

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

HEREBY AGREE AS FOLLOWS:

1 Commencement and term of employment

1.1As of 1 January 2003 Mr. Verhaar shall be employed by the Company as Vice
President and General Manager Textile Coatings Global Business Unit.

1.2This Agreement has been entered into for a fixed period of time. This
agreement shall commence on January 1, 2003 and shall terminate as per the date
Mr. Verhaar enters into employment with the Parent Company in the United States.
Notwithstanding any other provision herein, this agreement shall in any event
end on December 31, 2003 without prior notice or termination being required.

2 Duties and powers

2.1As Vice President and General Manager Textile Coatings Global Business Unit
of the Company, Mr. Verhaar shall devote all his energy and skill to the
Company.

2.2In the performance of his functions Mr. Verhaar shall also observe and comply
with the guidelines of the Parent Company in effect from time to time.

2.3Mr. Verhaar shall also perform the functions reasonably assigned to him by
the Company for any companies affiliated with the Company or the Parent Company.
Such functions shall be governed by the terms and conditions contained in this
Agreement and shall not entitle Mr. Verhaar to any further remuneration.

2.4Mr. Verhaar shall perform his functions from the office of the Company in
Delfzijl. Mr. Verhaar acknowledges that in the performance of his duties he
shall have to travel frequently throughout Europe and the United States. If so
required in the opinion of the Company, Mr. Verhaar may be transferred to
another location.

3 Salary and holiday allowance

Mr. Verhaar shall receive a salary of Euro 263.175 gross per year. This
corresponds to a monthly salary of Euro 18.664,89 which will be paid 14.1 times
per year (and which does also include the holiday allowance of 8%).

4 Bonus

4.1Mr. Verhaar shall participate in the Parent Company's Management Incentive
Program ("MIP"), which is an annual bonus program. The target bonus opportunity
for the year 2003 will be 55% of Mr. Verhaar's base salary as specified in
Article 3. Metrics and objectives by which Mr. Verhaar will be evaluated for
this discretionary bonus program will be identified in an separate document.

4.2Payment of the bonus shall be made in accordance with the Parent Company's
MIP Plan.

2

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

5 Pension

The Company has a group pension scheme which Mr. Verhaar may join if and to the
extent that he satisfies the requirements set out therein.

6 Other insurances

6.1Mr. Verhaar will be eligible to receive the reimbursement for medical
insurance applicable to white collar employees of the Company.

6.2Mr. Verhaar may participate in the Company's Group Accident Insurance Policy.
A copy of the insurance policy shall be supplied to Mr. Verhaar. The premium
shall be paid by Mr. Verhaar.

7 Holidays

For each full calendar year during which his employment hereunder continues,
Mr. Verhaar shall be entitled to 24 work days' holiday on full pay, to be taken
in consultation with the Company.

8 Illness or disablement

8.1In the event of Mr. Verhaar's incapacity to work on account of illness or
disablement the Company shall for a maximum period of twelve months, but until
no later than the date when Mr. Verhaar's employment hereunder ends (if that
date is the earlier), continue to pay 100 per cent of the salary as specified in
Article 3 of this Agreement, subject to deduction of any benefits to be received
by Mr. Verhaar under the social security laws and/or benefits under any other
relevant insurances taken out by the Company.

8.2During the period specified in 8.1 the Company shall continue to pay the
premiums referred to in Articles 5 and 6, at any rate to the extent that such
premiums are under said Articles to be borne by the Company and are not on any
other account not payable.

8.3For the purposes of this Article and Article 4, periods of incapacity to work
following each other at intervals of less than four weeks shall be regarded as
one consecutive period of incapacity to work.

8.4On pain of forfeiture of his entitlement to continued payment of salary
pursuant to this Article, Mr. Verhaar must strictly comply with the guidelines
and instructions given by or on behalf of the Company regarding sick leave (of
which Mr. Verhaar declares to be familiar with) and if so requested must
co-operate in any medical examination with regard thereto. Forfeiture of the
right on continued payment as provided above shall not prejudice the application
of other sanctions in this respect.

9 Side activities/remuneration from third parties

9.1During his employment Mr. Verhaar shall not perform any paid or unpaid side
activities without prior written approval of the Company.

3

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

9.2During his employment hereunder Mr. Verhaar shall not be permitted to have or
take in any way, whether directly or indirectly, any interest in companies
pursuing activities in competition with or similar or related to the activities
of the Company and/or the companies affiliated with the Company, or any interest
in companies who are suppliers and/or licensors and/or principals and/or buyers
and/or licensees of the Company and/or the companies affiliated with the
Company.

9.3Mr. Verhaar shall not accept any monies or other remuneration from third
parties in connection with his activities for the Company and/or the companies
affiliated with the Company.

10 Confidentiality and non-disclosure

10.1During his employment hereunder as well as after its termination
-irrespective of the manner in which and the reasons for which his employment
may be terminated- Mr. Verhaar shall treat as strictly confidential and not
disclose to third parties, whether directly or indirectly, in any form or manner
whatsoever, any information which comes to his knowledge regarding the business
and interests of the Company (including the Parent Company and its subsidiaries
and affiliates) and/or the companies affiliated with the Company and/or its
customers and other business relations, all this in the broadest sense, unless
the discharge of his duties requires the disclosure of such information to third
parties on a need-to-know basis.

10.2In the event that Mr. Verhaar is suspended and upon termination of his
employment hereunder - irrespective of the manner in which and the reasons for
which his employment may be terminated-Mr. Verhaar shall at the Company's first
request to that effect surrender to the Company all property of the Company in
his possession as well as all documents which in any way whatever relate to the
Company and/or the companies affiliated with the Company and/or its customers
and other business relations, all this in the broadest sense, as well as all
copies of such documents (whether or not recorded on data carriers) and
property.

11 Intellectual property rights

11.1All intellectual property nghts, including but not limited to copyright and
patent, design and trade mark rights, in any products, works and/or services
developed by Mr. Verhaar during or in connection with his employment hereunder
shall vest in the Company.

11.2Mr. Verhaar hereby, in so far as necessary, assigns to the Company, which
assignment is hereby accepted by the Company, all intellectual property rights
in any products, works and/or services developed (completely or in part) by
Mr. Verhaar during or in connection with his employment hereunder. Mr. Verhaar
agrees that where this assignment (or part thereof) should at any time prove to
be legally invalid, he shall at such time assign said rights -without imposing
any condition thereon- to the Company by a separate deed.

4

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

11.3In respect of the products, works and/or services referred to in this
Article, Mr. Verhaar hereby waives any and all moral rights as defined in
Section 25 of the Copyright Act.

11.4The provisions of this Article imply that both during his employment
hereunder and at any time thereafter Mr. Verhaar shall not be permitted to
commercially exploit or cause others to commercially exploit in whatever manner
and/or to register or cause others to register any products, works and/or
services developed by him during or in connection with his employment hereunder.

The parties agree that the salary of Mr. Verhaar is deemed to include
compensation for deprivation (if any) of intellectual property rights.

12 Remedy for breach of contract

12.1In the event that Mr. Verhaar commits any breach of Articles 9, 10 and/or 11
he shall, in variance from the provisions of Section 7:650 subsections 3, 4 and
5 of the Civil Code, forfeit to the Company an immediately payable penalty of
EUR 50,000 for each such breach, to be increased by EUR 5,000 for each day that
any such breach continues, without prior notice or judicial intervention being
required and entirely without prejudice to the Company's right to demand full
compensation for the loss actually suffered by it and/or to demand specific
performance instead of the aforesaid penalty.

12.2Payment of the penalty referred to in 12.1 shall not release Mr. Verhaar
from his obligations specified in Articles 9, 10 and 11.

13 Final provisions

13.1This Agreement and any and all disputes which may arise from or in
connection with this Agreement shall be governed by the laws of the Netherlands.

13.2Any and all disputes which may arise from or in connection with this
Agreement shall be submitted to the Dutch competent court.

13.3All income tax and social security contributions which an employer must by
law deduct from his employees' salaries and pay to the relevant authorities
shall be so deducted from and paid in respect of all amounts to be paid to
Mr. Verhaar under this Agreement, unless it follows from the nature of the
payment that it may be made tax-free.

13.4If at any time it is determined by the Inspector of Taxes and/or the
Implementing Authority Employees Insurances ("UVVV") that any of the payments to
be made to Mr. Verhaar under Article 4 are (in part) subject to the levy of
income tax and/or social security contributions, the compulsory deductions shall
be made yet and charged to the debit of Mr. Verhaar. As from such time the
amounts of the relevant future payments under Article 4 shall be reduced to the
level at which such payments may be made tax-free.

5

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

13.5Within the limits of reasonableness the Company reserves the right to modify
and/or supplement this Agreement and all arrangements made hereunder between the
parties, if in the Company's judgement circumstances warrant such modification
or supplementation.

13.6Except for the non-competition agreement executed with the Parent Company,
the foregoing constitutes the entire agreement between the parties and
supersedes all agreements and undertakings previously made and given by and
between Mr. Verhaar and the (bodies of the) Company and/or companies affiliated
with the Company. Variations from or supplements to this Agreement shall be
valid only if based on a resolution of the General Meeting of Shareholders of
the Company.

14 Severance pay

14.1If the employment is terminated (i) by the Company prior to the expiration
of this Contract and for any reason other than for cause or (ii) because of the
expiration of the Contract at the end of its term, in either case without
Mr. Verhaar being offered employment by the Parent Company, then in order to
prevent a situation of unfair dismissal and to settle in advance any dispute
thereon the Company shall by way of a hereby fixed compensation pay to
Mr. Verhaar on the effective date of termination a sum equal to the amount paid
by the Company to Mr. Verhaar's salary (as referred to in Article 3) in the last
twelve months of his employment, including his benefits.

14.2The parties expressly consider the arrangements described in this Article to
be a "vaststellingsovereenkoms!" (agreement establishing the parties' existing
legal relationship) in the terms of Section 7:900 of the Netherlands Civil Code.

In witness whereof this Agreement was executed in three originals and signed by
the parties effective as of January 1, 2003.

NOVEON SALES HOLLAND B.V.

GRAPHIC [g285552.jpg]

--------------------------------------------------------------------------------

P. Poty
Director Human Resources and Regulatory Affairs EMEAI    

    GRAPHIC [g165222.jpg]

--------------------------------------------------------------------------------

K. VERHAAR    

6

--------------------------------------------------------------------------------

GRAPHIC [g274030.jpg]

Noveon Sales Holland B.V.
Oosterhorn 4
NL-9936
HD Farmsum
The Netherlands
Tel.: +31 596 648700
Fax.: +31 596 648790
HR Groningen: 27093978
BTW: NL 809 46 44 69 B01

ADDENDUM
to the employment contract with
NOVEON SALES HOLLAND B.V. AND KEES VERHAAR
signed on January 1, 2003

With respect to the application of the 30%-facility, the following will be taken
into account:

1.If, and insofar, Kees Verhaar is, based on article 9 of the
'Uitvoeringsbesluit loonbelasting 1965', entitled to receive a tax-free cost
reimbursement for extraterritorial costs, it has been agreed with Kees Verhaar
that his current employment income ('loon uit tegenwoordige dienstbetrekking')
as described in article 9 of the 'Uitvoeringsbesluit loonbelasting 1965', will
be reduced according to labour law so that 100/70 of his current employment
income equals the originally agreed employment income.

2.If, and insofar, article 1 is applicable, Kees Verhaar receives a cost
reimbursement for extraterritorial costs from Noveon Sales Holland B.V. equal to
30/70 of the current employment income as agreed in article 1.

3.Kees Verhaar acknowledges the fact that an adjustment of the agreed
remuneration of article 1 can influence all employment income related payments
and benefits like pension and social security benefits. Nevertheless
above-mentioned, pension will be built up over the reduced employment income as
mentioned under article 1 increased with the cost reimbursement for
extraterritorial cost as mentioned in article 2.

Herewith, Noveon Sales Holland B.V. and Kees Verhaar acknowledge the above.

Kees Verhaar   Noveon Sales Holland B.V.
P. Poty       GRAPHIC [g165222.jpg]   GRAPHIC [g285552.jpg]

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(signature)   (signature)       Date: January 1, 2003   Date: January 1, 2003

7

--------------------------------------------------------------------------------
